Citation Nr: 1116360	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Roy E. Williams, Jr., Attorney










INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2009, the Veteran's private attorney presented argument in which he indicated the Veteran was gathering up medical evidence from "Harry S. Truman Veterans Hospital, 2006, providing proof of bilateral hearing loss/tinnitus, . . . St. John's Hospital, Springfield, MO-hearing examination records, . . . St. John's Hospital, Lebanon, MO."  It appears that the records from "Harry S. Truman Veterans Hospital, 2006," refers to the July 2006 VA examination report on which the grant of service connection was based.  Nonetheless, the Veteran did not submit any such medical evidence, and no attempt was made to obtain the records from the two St. John's hospitals.  Records of all of the Veteran's VA treatment should be associated with the claims file.  In addition, with the Veteran's assistance, records from both St. John's hospitals should be obtained.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's VA treatment records related to hearing loss from the appropriate VA facilities in Missouri.  In addition, with any required assistance from the Veteran, request copies of all of the Veteran's records from St. John's Hospital in Springfield, Missouri, and St. John's Hospital in Lebanon, Missouri.

2.  Upon completion of any additional indicated development (including a new VA examination if warranted), reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


